Citation Nr: 0808279	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 




INTRODUCTION

The veteran had confirmed active service from April 1966 to 
July 1973 and from March 1982 to March 1994.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  In October 1994, the RO denied the veteran's claim 
for service connection for a right knee disorder.  Then, in a 
July 2004 rating decision, the RO concluded that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a right knee disorder.  The veteran 
requested a hearing before a member of the Board for May 
2007, but the veteran failed to show at the hearing.  


FINDINGS OF FACT

1.  Service connection for a right knee disorder was finally 
denied by an unappealed rating decision by the RO in October 
1994.

2.  With respect to the veteran's right knee disorder, the 
additional evidence received since the October 1994 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The October 1994 RO decision which denied service 
connection for a right knee disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right knee 
disorder. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5108 (West 2002 & Supp. 2007); C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2004, and the Statement of the Case submitted 
in April 2005 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  

The Board also notes that the veteran has been informed 
through the letters of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial, specifically, a need to show aggravation of 
his preexisting condition during service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This was reflected in the 
veteran's November 2004 statement, where he demonstrated an 
understanding of the evidence required when he referenced 
aggravation of his disorder due to his time in service.  

In addition, the correspondence adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has submitted statements from his 
private physician.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Finality

Service connection for a right knee disorder was denied by 
the RO in 1994.  There was no appeal of this rating decision, 
and it became final.  Therefore, the laws and regulations 
governing finality and reopening of previously disallowed 
claims are pertinent in the consideration of the current 
claim on appeal.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim. Id.

The October 1994 rating decision found that nothing had 
happened in service to aggravate a preexisting knee condition 
of the veteran, and his current pain was nothing more than 
the "natural progression of the right knee condition that he 
had prior to service."  In reaching this decision, the RO 
looked to the service medical records of the veteran, and 
found no evidence of trauma to the knee of the veteran while 
in service.  However, there was evidence to indicate a right 
knee disability existed prior to service.  For these reasons, 
the RO denied the veteran's claim, and that decision is now 
final.

For the Board to reopen, the veteran must present evidence 
showing that his preexisting right knee condition was 
aggravated by service, through evidence not submitted to the 
RO when they made their 1994 decision.  Since the 1994 
decision, the veteran has submitted a copy of a 1966 letter 
from his doctor discussing his surgery and ability to enlist 
in the army, as well as a 1990 diagnosis of worn knee 
cartilage.  Neither of these records are new though, as both 
were submitted to the RO and considered in their 1994 rating 
decision, and do not count as new and material evidence.

The veteran also submitted medical records from 2004, where 
he was seen for knee pain he had been suffering for several 
years.  The doctor also noted that he suspected the veteran 
was suffering from osteoarthritic disease process in the 
knees.  However while this evidence is indeed new, it is not 
material.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Prior evidence already 
indicated that the veteran currently had knee pain.  The fact 
necessary to substantiate the claim is evidence that the 
preexisting condition somehow worsened during service.  None 
of the new evidence addresses this fact.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a right knee disorder fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial.  In this respect, the additional evidence 
submitted does not contain any new evidence showing the 
occurrence of an injury in service that would have aggravated 
the preexisting right knee disorder.  

Consequently the Board finds that the evidence received since 
the prior decision regarding the claim for service connection 
for a right knee disorder is not sufficiently significant to 
warrant reconsideration of the merits of the claim.  The 
additional evidence presented since October 1994 does not 
raise a reasonable possibility of substantiating the claim.  
As the evidence received since the RO decision to deny 
service connection for a right knee disorder is not new and 
material, the claim for service connection may not be 
reopened.  The prior decision denying the claim remains 
final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right knee disorder, and 
the appeal is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


